DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 4, 2019.  Claims 1 – 17 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) or an equivalent generic placeholder in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or an equivalent generic placeholder in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) or an equivalent generic placeholder are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) or an equivalent generic placeholder are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
	In claims 4 – 6, 10 – 12, 16 and 17 the limitation “sensor system” and “determination unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the limitation of claims 4 and 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, dependent claims 5 – 8, 11 – 14, 16 and 17 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed “sensor system” corresponds to cameras 1a, radars 1c and ultrasonic sensors 1d (see page 9, lns 23 - 30 of applicant’s disclosure); and
The claimed “determination unit” corresponds to a controller within the vehicle (see page 10, lns 7 – 8 of applicant’s disclosure).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 – 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 15 – 17 fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 5 and 9 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1 and 9 fall into one of four of the statutory categories?  Yes. The preamble of claim 1 recites a method, and the body of the claim 1 positively recites a series of method steps.  Therefore, claim 1 is directed to a process.
The preamble of claim 9 recite a system. The body of claim 9 recites at least one physical element that forms part of the claimed system.  Therefore, claim 9 is directed to an apparatus.

	Step 2A – Prong 1
Do claims 1 and 9 recite a judicial exception?  Yes. The claims recite the limitations of determining if the drivable surface area is to be shielded from a meteorological phenomenon, and determining if the drivable surface area is to be uncovered. The determining limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a controller” nothing in the claim precludes the determining steps from practically being performed in the human mind/visually. For example, but for the “a controller” language, the claim encompasses the user manually/visually determining if the drivable surface area is to be shielded from a meteorological phenomenon and determining if the drivable surface area is to be uncovered. These limitations are mental processes.

Do dependent claims 2 – 5, 10 – 13, 16 and 17 recite a judicial exception?  Yes. The claims recite the limitations of determining if the meteorological phenomenon is occurring within the drivable surface area and if the meteorological phenomenon is imminent within the drivable surface area, determining if the meteorological phenomenon has stopped in the drivable surface area, determining if at least one of another vehicle and a traffic participant approaches the drivable surface area or communicates an intention to cross the drivable surface area, determining curb heights within the drivable surface area, considering prioritization information of the vehicle including at least one selected from the group consisting of: tire quality, tire type, type of drive, fuel level, battery level, and coverage area, and detecting at least one of a meteorological phenomenon, other vehicles, and traffic participants.  The determining, considering and detecting limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the human mind/visually but for the recitation of generic computer components. That is, other than reciting “a controller”, “a determination unit”, and “a sensor system” nothing in the claims preclude the determining, considering and detecting steps from practically being performed in the human mind/visually.  For example, but for “the controller” language in claims 2, 3 and 13, the “determination unit” language in claims 10 and 11, and the “sensor system” language in claims 4, 5, 12, 16 and 17, the claims encompass the user manually/visually performing the determining step recited in claims 2, 3, 10, 11 and 17, the considering step recited in claim 13, and the detecting step recited in claims 4, 5, 12 and 16.  As a result, these limitations are mental processes.

Step 2A – Prong 2
Do claims 1 and 9 integrated the judicial exception into a practical application?  No.  Claim 1 recites two additional elements: autonomously driving the vehicle over the drivable surface area to at least partially cover the drivable surface area against the meteorological phenomenon, and autonomously driving the vehicle away from the drivable surface area to uncover the drivable surface area.  Claim 9 recites two or three additional elements: an autonomous driving unit configured to autonomously drive the vehicle; and a controller configured to prompt the autonomous driving unit to drive the vehicle over the drivable surface area to at least partially cover the drivable surface area against the meteorological phenomenon and to drive the vehicle away from the drivable surface area to uncover the drivable surface area. The autonomous driving unit and the controller in each step are recited at high levels of generality, i.e., as a generic autonomous driving unit and controller performing generic autonomous driving unit and controller functions of causing the autonomous vehicle to move from one location to another. These generic autonomous driving unit and controller limitations are no more than mere instructions to apply the exception using generic autonomous driving unit and controller components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As a result, claims 1 and 9 are directed to the abstract idea.

Do dependent claims 2 – 5, 10 – 13, 16 and 17 integrated the judicial exception into a practical application?  No.  Claims 2, 3 and 13 recites one additional element: a controller.  Claims 4 and 12 recites four additional elements: a determination unit; a sensor system, vehicle-to-vehicle communication; and environment-to-vehicle communication.  Claims 10 and 11 recites one additional elements: a determination unit.   Claims 5, 16 and 17 recite one additional element: a sensor system.   The controller, the determination unit and the sensor system in each step are recited at high levels of generality, i.e., as generic controller and sensing components performing generic controlling and sensing functions.  The vehicle-to-vehicle communication and the environment-to-vehicle communication are also recited at high levels of generality since there is no limitation detailing their functions.  These generic limitations are no more than mere instructions to apply the exception using said generic components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As a result, dependent claims 2 – 5, 10 – 13, 16 and 17 are directed to the abstract idea.

Step 2B 
Do claims 1, 2 – 5, 9 – 13, 16 and 17 provide an inventive concept?  No.  As 
discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using said generic components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, claims 1, 2 – 5, 9 – 13, 16 and 17 are ineligible.
Dependent claims 14 and 15 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 14 and 15 are recited at a high levels of generality.   As a result, claims 1 – 5 and 9 – 17 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 6 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666